SEPARATION AGREEMENT

          This SEPARATION AGREEMENT, dated effective as of November 1, 2000, is
made and entered into between ADC Telecommunications, Inc., a Minnesota
corporation (“ADC”), and William J. Cadogan, an individual resident of the state
of Minnesota (“Cadogan”).

BACKGROUND

          Cadogan currently is employed by ADC as Chairman of the Board of
Directors, President, and Chief Executive Officer; Cadogan has announced to ADC
that he intends to resign his employment from ADC at a specific future time, and
Cadogan and ADC desire to establish a reasonable time period for ADC to effect a
transition to Cadogan’s successor and for Cadogan to assist ADC in that
transition.  Cadogan acknowledges that ADC operates in a highly competitive
industry and that the Company will enhance its opportunities to succeed by
establishing certain policies designed to protect ADC’s interests during the
transition.

          NOW THEREFORE, in consideration of the mutual obligations incurred and
benefits obtained hereunder, the sufficiency of which are admitted, ADC and
Cadogan agree as follows:

          1.       Employment.  ADC will continue to employ Cadogan, and Cadogan
accepts such employment and agrees to perform services for ADC or any affiliate
of ADC (collectively, the “ADC Affiliates”), for the period and upon the other
terms and conditions set forth in this Agreement.  The terms of Cadogan’s
continued status as a Member of the Board of Directors of ADC (the “ADC Board”)
shall be governed by Section 10.

          2.       Term.  Unless terminated at an earlier date in accordance
with Section 7 below, this Agreement shall take effect on November 1, 2000, and
shall extend for a continuous period ending on November 1, 2001 (the “Term”). 
Upon the expiration of the Term, Cadogan will resign his employment and all then
currently held officer duties with ADC.  Upon Cadogan’s resignation, ADC will
have no further financial obligation to Cadogan, except as expressly described
in this Agreement, including without limitation, Exhibit B, or in the terms or
conditions of an ADC compensation plan or program applicable to Cadogan.

          3.       Position and Duties.

3.01   Service with ADC.  Until such time as a new Chief Executive Officer of
the Company has been elected by the ADC Board and commences employment in such
capacity, Cadogan shall continue to serve in the role of Chief Executive Officer
of the Company.  After a new Chief Executive Officer is elected, Cadogan will
resign any officer duties with ADC upon ADC’s request, and will perform such
duties as the ADC Board or the Chief Executive Officer shall request from time
to time during the remainder of the Term, which may include, without limitation,
assisting with various projects or activities relating to the transition to a
new Chief Executive Officer.  In addition, at any time during the Term, ADC may
request that Cadogan resign any officer or director position he currently holds
with ADC or an ADC Affiliate, and Cadogan agrees to resign such position(s)
immediately upon any such request.

 

          3.02   Performance of Duties.  Cadogan agrees to serve ADC faithfully
and to the best of his ability, and to devote the necessary amount of time, and
level of attention and efforts to any service that ADC requests he provide. 
Cadogan hereby confirms that he is under no contractual commitments inconsistent
with his obligations pursuant to this Agreement and he agrees that, during the
Term, he will not (a) serve as an employee of any other company, or (b) render
or perform any services for any other corporation, firm, entity or person that
are inconsistent with the provisions of this Agreement or which would otherwise
impair his ability to perform his duties hereunder.  After a new CEO is elected,
and during the remainder of the Term, ADC will provide Cadogan with such office
space as the new CEO reasonably determines is appropriate for Cadogan to perform
his duties under this Agreement.

          4.       Compensation.

          4.01   Base Salary.  As base compensation for all services to be
rendered by Cadogan under this Agreement during the Term, ADC shall pay to
Cadogan an annualized salary of $742,500.  Cadogan’s salary shall be paid in
accordance with ADC’s normal payroll procedures and policies, as such procedures
and policies may be modified from time to time.

          4.02   Incentive Compensation.  The Term coincides with ADC’s 2001
fiscal year.  During fiscal year 2001, Cadogan shall be eligible to participate
in the Management Incentive Plan (“MIP”) for that fiscal year, according to the
terms and conditions of the MIP plan, targets, objectives, and other MIP
conditions established by the Compensation Committee of the ADC Board.

          4.03   Participation in Benefits.  During the Term, Cadogan shall be
entitled to participate in the employee benefits offered by ADC, to the extent
that Cadogan’s position, tenure, salary, health, and other qualifications make
him eligible to participate.  Cadogan’s participation in such benefits shall be
subject to the terms of the applicable plans, as the same may be amended from
time to time.  ADC does not guarantee the adoption or continuance of any
particular employee benefit during the Term, and nothing in this Agreement is
intended to, or shall in any way restrict ADC’s right to amend, modify or
terminate any of its benefits during the Term.

 

 

          4.04   Post-Termination Medical Benefits.  Following the expiration of
the Term, ADC will provide Cadogan, at no cost to him, with continuing coverage
of medical benefits.  Cadogan shall initially receive such coverage through
COBRA continuation coverage.  After COBRA coverage is exhausted, additional
medical coverage ("Extended Coverage") shall be provided to Cadogan and
Cadogan’s eligible dependents.  For purposes of this Agreement, Extended
Coverage shall be comprised of medical coverage for Cadogan and Cadogan’s
eligible dependents until the earliest of:  (a) Cadogan’s Medicare eligibility;
(b) Cadogan’s eligibility for coverage under another employer’s group health
plan; or (c) the fifth (5th) year anniversary of the commencement date of
coverage, according to the terms of the applicable benefit plans providing that
coverage.  Cadogan’s eligible dependents shall also have Extended Coverage while
Cadogan is covered for so long as they meet the dependency eligibility
requirements of the applicable benefit plan.  During the period of Extended
Coverage, ADC in its sole discretion may amend, modify or terminate any benefit
plans providing the Extended Coverage described here; provided, however, that
the level and extent of coverage will remain substantially similar to the
coverage provided to U.S.-based ADC active employees.

          4.05   Stock Options.  The Compensation and Organization Committee of
ADC's Board (the "Committee") will approve the grant to grant Cadogan an option
(1) to purchase up to four thousand five hundred and seven (4,507) shares of
ADC’s common stock, in accordance with the terms of the ADC 1991 Stock Incentive
Plan and an Incentive Stock Option Agreement to be entered into by Cadogan and
ADC, which is attached here as Exhibit C, and (2) an option to purchase three
hundred forty-five thousand four hundred ninety-three (345,493) shares of ADC’s
common stock, in accordance with the terms of the ADC 1991 Stock Incentive Plan
(the "Plan") and a Nonqualified Stock Option Agreement to be entered into by
Cadogan and ADC, which is attached here as Exhibit D.  For purposes of this
Agreement, the stock option grants identified here will be referred to
collectively as the “Option.”  The Option shall be granted effective as of
November 1, 2000. Cadogan acknowledges that he has already received and accepted
the Option Agreements set forth in Exhibits C and D.

          4.06   Deferred Payment. In accordance with the terms of this Section
4.06, ADC shall make an additional one-time payment to Cadogan (the "Deferred
Payment"), in further consideration of the services provided and covenants made
by Cadogan under this Agreement; specifically including the non-competition and
non-solicitation covenants set forth herein. As determined in the discretion of
the Committee, ADC may make the Deferred Payment in the form of (i) cash or (ii)
ADC stock options (“Additional Options”) as set forth below. The final form of
the Deferred Payment shall be determined by the Committee on a date which is (1)
after the date that a new Chief Executive Officer been named by the Board and
assumes responsibilities as such and (2) prior to the end of the Term hereunder.

          (a)      If the Deferred Payment is made in the form of cash, the
total amount of such payment shall be $ 4,352,000, after applicable state and
federal income taxes related to such payment.  In the case of a cash payment,
such payment will be made in two equal installments on November 1, 2001 and
November 1, 2002.

 

          (b)      If the Deferred Payment is made in the form of Additional
Options, Cadogan will be granted options to purchase shares of ADC common stock
at an exercise price equal to the fair market value of ADC common stock on the
effective date of such option grant by ADC.  The number of shares covered by the
Additional Options shall be calculated using the “Black Scholes” method of
valuation such that the Black Scholes value of the Additional Options on the
date of grant shall be $4,352,000.   For purposes of this Agreement, the Black
Scholes calculation shall be made in a manner consistent with ADC’s internal
methodology as determined by ADC.  If Additional Options are granted, they would
be subject to the terms established by the Compensation Committee on the date of
grant as well as the terms of the Plan and a NonQualified Stock Option
Agreement.  Cadogan acknowledges that he is responsible for any individual taxes
related to the Additional Options.

          4.07   Expenses.  In accordance with ADC’s normal policies for expense
reimbursement, ADC will reimburse Cadogan for all reasonable and necessary
expenses he incurs in performing his duties under this Agreement, subject to the
presentment of receipts or other documentation acceptable to ADC.

          5.       Confidential Information/Intellectual Property.  As a
condition precedent to ADC performing its obligations hereunder, Cadogan shall
execute and deliver to ADC the Employee Invention, Copyright and Trade Secret
Agreement in the form attached hereto as Exhibit A (the “Employee Invention
Agreement”).

          6.       Compliance with ADC Policies.  During the Term, Cadogan shall
comply with all of ADC’s policies in effect for employees of ADC generally, or
that are in effect for executive management employees specifically.  Cadogan
acknowledges that these policies specifically include the policies that are part
of ADC’s Business Conduct Program, as the same may be amended from time to time.

7.     Termination.

          7.01   Termination Due to Cadogan’s Death or Total Disability. 
Cadogan’s employment pursuant to this Agreement shall terminate automatically
prior to the expiration of the Term in the event of Cadogan’s death or his total
disability which results in his inability to perform the duties ADC has or may
request that he perform, with or without reasonable accommodation; provided
however, that Cadogan has exhausted his entitlement to any applicable leave. 
Notwithstanding the termination of Cadogan’s employment pursuant to this Section
7.01, if Cadogan dies or becomes totally disabled during the Term, he (or his
estate, as applicable) shall be entitled to receive (i) the compensation which
would otherwise have been payable to Cadogan pursuant to Section 4.06; (ii) the
compensation otherwise payable pursuant to Sections 4.01 and 4.02, prorated up
to the date of termination of Employment under this Section 7.01, and (iii) the
Post-Termination Medical Benefits otherwise provided under Section 4.04, subject
to the terms thereof.

 

          7.02   Termination by ADC for Cause.  Cadogan’s employment pursuant to
this Agreement shall terminate prior to the expiration of the Term in the event
ADC shall determine, in its sole discretion, that there is “cause” to terminate
Cadogan’s employment, which shall include any of the following:

          (a)      Cadogan’s breach of any material contractual obligation to
ADC or any ADC Affiliate under the terms of this Agreement or the Employee
Invention Agreement, or his breach of any fiduciary duty to ADC or any ADC
Affiliate;

          (b)      Cadogan’s conviction of any crime involving moral turpitude
or any felony;

          (c)      Cadogan’s failure to carry out any reasonable directive of
the ADC Board or ADC’s Chief Executive Officer; or

          (d)      Cadogan’s embezzlement of funds or other assets of ADC or any
ADC Affiliate.

          If Cadogan acts or fails to act in a manner that ADC determines gives
it “cause” to terminate his employment pursuant to Section 7.02(b) or (d), ADC
may terminate Cadogan’s employment immediately upon providing written notice
thereof to Cadogan.  If Cadogan acts or fails to act in a manner that ADC
determines gives it “cause” to terminate his employment pursuant to Section
7.02(a) or (c), ADC shall provide Cadogan with notice of the act or failure to
act and a period of thirty (30) days in which to cure the act or failure to act
to ADC’s satisfaction, and if at the end of that 30-day period, Cadogan has not
cured the act or failure to act to ADC’s satisfaction, ADC may immediately
terminate Cadogan’s employment upon providing Cadogan with written notice
thereof; provided, however, that if ADC determines the act or failure to act
cannot be cured to its satisfaction, ADC has no obligation to provide Cadogan
with an opportunity to cure and ADC may terminate Cadogan’s employment for
“cause” immediately upon providing Cadogan with written notice thereof.

          ADC may terminate Cadogan’s employment pursuant to this Section 7.02
without regard to the provisions of Section 11; provided, however, that any such
termination may give rise to a Dispute (as that term is defined in Section
11.01) that shall be resolved in accordance with Section 11.

          7.03   Request to Cease Providing Services Without Cause.  At any time
during the Term, ADC may immediately relieve Cadogan of all of his remaining
duties, provided that during the remainder of the Term, Cadogan shall be
entitled to compensation pursuant to Section 4.

 

 

          7.04   Termination by Cadogan.  Cadogan may terminate this Agreement
at any time during the Term by giving sixty (60) days written notice thereof to
the ADC Board.  Upon notice of termination by Cadogan, ADC may at its option
elect to have Cadogan cease to provide services immediately, provided that
during such 60–day notice period Cadogan shall be entitled to base salary
compensation pursuant to Section 4.01.

          7.05   Effect of Termination.  Notwithstanding any termination of
Cadogan’s employment with ADC, Cadogan acknowledges that he shall remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations arising upon or subsequent to the cessation of
Cadogan’s employment, including, but not limited to, the restrictive covenants
contained in Section 8 hereof and the Employee Invention Agreement.

          In the event that Cadogan’s employment terminates for any reason,
Cadogan will not earn and will have no right to receive any compensation after
the effective date of that termination, except as expressly provided in this
Agreement, or in the terms and conditions of an ADC compensation plan or program
applicable to Cadogan, or as required by applicable law.

          7.06   Surrender of Records and Property.  Upon any cessation of
Cadogan’s employment with ADC, Cadogan shall deliver promptly to ADC the SecurID
Net Access card, and all records, manuals, books, blank forms, documents,
letters, memoranda, notes, notebooks, reports, computer disks, computer
software, computer programs (including source code, object code, on-line files,
documentation, testing materials and plans and reports), designs, drawings,
formulae, data, tables or calculations or copies thereof, which are the property
of ADC or any ADC Affiliate or which relate in any way to the business,
products, practices or techniques of ADC or any ADC Affiliate, and all other
property, trade secrets and confidential information of ADC or any ADC
Affiliate, including, but not limited to, all tangible, written, graphical,
machine readable and other materials (including all copies) which in whole or in
part contain any trade secrets or confidential information of ADC or any ADC
Affiliate which in any of these cases are in Cadogan’s possession or under his
control.

          8.       Noncompetition and Nonsolicitation.

          8.01   Agreement Not to Compete.  In consideration of the financial
and other benefits described in Section 8.07 below, Cadogan agrees that, during
the “Covered Period” (as hereinafter defined), he shall not, directly or
indirectly, engage in any “Competing Business Activity” (as hereinafter
defined), in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, investor, shareholder, employee, member of any
association or otherwise) except as expressly permitted under Section 8.03
below.  As used in this Agreement, “Covered Period” shall mean the period
commencing on the effective date of this Agreement (as described in Section 2)
and ending on the date that is two (2) years after the date on which Cadogan
ceases to be employed by ADC  (for whatever reason and whether such cessation is
occasioned by Cadogan or ADC).  As used in this Agreement, “Competing Business
Activity” shall mean any business activities that are competitive with the
business conducted by ADC or any ADC Affiliate on or prior to the date Cadogan
ceases to be employed by ADC.

 

 

          8.02   Geographical Extent of Covenant.  Cadogan acknowledges that ADC
directly, or indirectly through ADC Affiliates, currently is engaged in business
on a world-wide basis.  Consequently, Cadogan agrees that his obligations under
this Section 8 to refrain from any Competing Business Activity during the
Covered Period shall apply in any market, foreign or domestic, in which: (a) ADC
or, as applicable, an ADC Affiliate(s), operates during the term of the Covered
Period; and (b) ADC or, as applicable, an ADC Affiliate(s), has plans to enter
on the date Cadogan ceases to be employed by ADC.

          8.03   Venture Investments.  ADC and Cadogan acknowledge that Cadogan
has made investments in early stage companies, and that he is interested in
continuing to do so.  Therefore, notwithstanding the limitations in Section 8.01
and 8.02, the parties agree that this Agreement shall not prohibit Cadogan from
making such investments in or from acting as an advisor or member of the board
of directors of early stage companies, including those engaged in Competing
Business Activity; provided that (a) in all events the provisions of Sections
8.04 and 8.05 will apply, and (b) if such company is engaged in a Competing
Business Activity, then Cadogan shall not serve as an officer or employee or
otherwise being involved in the day to day operations of the company at any time
during the Covered Period.

          8.04   Nonsolicitation; Non-hire and Noninterference.  During the
Covered Period, Cadogan shall not (a) induce or attempt to induce any employee
of ADC or any ADC Affiliate to leave the employ of ADC or such ADC Affiliate, or
in any way interfere adversely with the relationship between any such employee
and ADC or such ADC Affiliate; (b) induce or attempt to induce any employee of
ADC or any ADC Affiliate to work for, render services to, provide advice to, or
supply confidential business information or trade secrets of ADC or any ADC
Affiliate to any third person, firm or corporation; (c) employ, or otherwise pay
for services rendered by, any employee of ADC or any ADC Affiliate in any
business enterprise with which Cadogan may be associated, connected or
affiliated in any manner; or (d) induce or attempt to induce any customer,
supplier, licensee, licensor or other business relation of ADC or any ADC
Affiliate to cease doing business with ADC or such ADC Affiliate, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor or other business relation and ADC or such ADC Affiliate.

          8.05   Indirect Competition or Solicitation.  Cadogan agrees that,
during the Covered Period, he will not, directly or indirectly, assist, solicit
or encourage any employee of ADC or an ADC Affiliate, or any other person in
carrying out, directly or indirectly, any activity that would be prohibited by
the provisions of this Section 8 if such activity were carried out by Cadogan,
either directly or indirectly.

 

          8.06   Breach; Notice and Opportunity to Cure.  Cadogan shall have
committed a “Breach” of his obligations under this Section 8 if (i) ADC
determines Cadogan has acted or failed to act in a manner that constitutes a
breach of his obligations under this Section 8 and ADC provides written notice
thereof to Cadogan, and (ii) within thirty (30) days of receiving that notice,
Cadogan has not cured the identified breach to ADC’s satisfaction; provided,
however, that if ADC determines Cadogan’s breach of his obligations under this
Section 8 cannot be cured to its satisfaction, ADC will have no obligation to
provide Cadogan with an opportunity to cure and Cadogan shall have committed a
“Breach” of his obligations under this Section 8 upon ADC providing Cadogan with
written notice that it has determined he acted or failed to act in a manner that
constitutes a breach of his obligations under this Section 8.  ADC may determine
that a “Breach” has occurred without regard to the provisions of Section 11;
provided, however, that any such “Breach” may give rise to a Dispute (as that
term is defined in Section 11.01) that shall be resolved in accordance with
Section 11.

          8.07   Consideration.  Cadogan acknowledges and agrees that ADC’s
willingness to employ him during the Term, subject to termination only due to
death or total disability, or for “cause” as described in Section 7, above, and
the other benefits and compensation that ADC has agreed to provide to him
pursuant to this Agreement are adequate consideration for Cadogan’s agreement to
undertake the obligations and duties described in this Section 8.

9.       Release of Claims.

          9.01   General Release.  By this Agreement, ADC and Cadogan also
intend to settle any and all claims Cadogan has or may have against ADC as the
result of Cadogan’s employment with ADC prior to the date Cadogan executes this
Agreement.  In exchange for the consideration expressed here, Cadogan hereby
completely releases and waives any and all claims, complaints, causes of action,
demands, suits, and damages, of any kind or character, which he has or may have
against ADC and/or its employees, agents, officers, directors, counsel,
predecessors, successors, subsidiaries, affiliates, assigns, and insurers and
each and all thereof (collectively, the “Released Parties”), arising out of any
acts, omissions, statements, conduct, decisions, behavior, or events occurring
up through the date of his signature on this Agreement.

          Cadogan understands and accepts that his release of claims includes,
but is not limited to, claims based upon:  Title VII of the Federal Civil Rights
Act of 1964, as amended; the Americans with Disabilities Act; the Equal Pay Act;
the Fair Labor Standards Act; the Employee Retirement Income Security Act; the
Minnesota Human Rights Act; or any other federal, state or local statute,
ordinance or law.  Cadogan also understands that he is giving up all other
claims, including those grounded in contract or tort theories, including but not
limited to:  wrongful discharge; violation of Minn. Stat. §176.82; breach of
contract; tortious interference with contractual relations; promissory estoppel;
breach of the implied covenant of good faith and fair dealing; breach of express
or implied promise; breach of manuals or other policies; breach of fiduciary
duty; assault; battery; fraud; false imprisonment; invasion of privacy;
intentional or negligent misrepresentation; defamation, including libel,
slander, discharge defamation and self-publication defamation; discharge in
violation of public policy; whistleblower; intentional or negligent infliction
of emotional distress; or any other theory, whether legal or equitable.

 

 

          Cadogan further understands that he is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by him
or on his behalf by any other party, governmental or otherwise, and agrees not
to institute any claims for damages via administrative or legal proceedings
against any of the Released Parties.  Cadogan also waives and releases any and
all rights to money damages or other legal relief awarded by any governmental
agency related to any charge or other claim.

          9.02   Right to Revoke and Rescind.  After signing and dating this
Agreement, Cadogan may revoke it insofar as it extends to his release of claims
under the Minnesota Human Rights Act (MHRA) only if he delivers a written
rescission to ADC within fifteen (15) days after signing this Agreement. 
Cadogan must deliver any such revocation by hand within the applicable period or
send it by certified mail within the applicable period to Laura Owen, Vice
President - Human Resources, ADC Telecommunications, Inc., P.O. Box 1101,
Minneapolis, MN 55440-1101.  If Cadogan exercises his right to revoke, ADC may
at its option either nullify this Agreement, or keep it in effect in all
respects other than as to Cadogan’s release of claims that he has revoked.  If
ADC chooses to nullify this Agreement, neither Cadogan nor ADC shall have any
rights or obligations under it.

          9.03   Release of Claims Upon Resignation.  In exchange for the
consideration expressed in this Agreement, Cadogan further agrees that, upon the
termination or resignation of his employment during, or at the expiration of,
the Term, he will execute a general release of claims in a form substantially
similar to the provisions in this Section 9.

          10.     Service on Board of Directors.  Currently, Cadogan is a Member
and Chairman of the ADC Board.  At any time during the Term and for so long
thereafter as Cadogan remains a Member of the ADC Board, ADC may request that
Cadogan resign his position as a Member of ADC Board and Cadogan agrees to
resign immediately upon such request.

 

          11.     Dispute Resolution.

          11.01 Dispute Resolution Process.  ADC and Cadogan desire to establish
a reasonable and confidential means of resolving any dispute arising out of or
relating to (i) this Agreement or the alleged breach or threatened breach of it,
(ii) the making of this Agreement, including claims of fraud in the inducement,
(iii) Cadogan’s employment by ADC pursuant to this Agreement, including claims
of wrongful termination or discrimination, or (iv) any activities by Cadogan
following the cessation of his employment with ADC (each such dispute to be
referred to herein as a “Dispute”).  In furtherance of the parties’ mutual
desire, ADC and Cadogan agree that if either party believes a Dispute exists,
that party shall provide the other with written notice of the claimed Dispute. 
Upon receipt of that written notice, the following procedure shall be the
exclusive means of fully and finally resolving the Dispute.  Within thirty (30)
days of the other party receiving that notice, Cadogan and appropriate
management representatives of ADC will meet to attempt to resolve amicably the
Dispute.  If a mutually agreeable resolution is not reached within thirty (30)
days following the parties’ first meeting, the parties will engage in mediation
with a neutral mediator, said mediation to be held within forty-five (45) days
of the final meeting between Cadogan and ADC’s representatives.  If the dispute
is not resolved through mediation, the dispute shall be resolved exclusively by
final and binding arbitration held in accordance with the provisions of this
Agreement and the American Arbitration Association (“AAA”) National Rules for
the Resolution of Employment Disputes then in effect, unless such rules are
inconsistent with the provisions of this Agreement.  In connection with such
arbitration:

          (a)      Any such arbitration shall be conducted: (i) by a neutral
arbitrator appointed by mutual agreement of the parties; or (ii) failing such
agreement, by a neutral arbitrator appointed in accordance with said AAA rules;

          (b)      The parties shall be permitted reasonable discovery in
accordance with the provisions of the Minnesota Rules of Civil Procedure,
including the production of relevant documents by the other party, the exchange
of witness lists, and a limited number of depositions, including depositions of
any expert who will testify at the arbitration;

          (c)      The summary judgment procedure applicable under Rule 56 of
the Minnesota Rules of Civil Procedure shall be available and apply to any
arbitration conducted pursuant to this Agreement;

          (d)      The arbitrator’s award shall include findings of fact and
conclusions of law showing the legal and factual bases for the arbitrator’s
decision;

          (e)      The arbitrator shall have the authority to award to the
prevailing party any remedy or relief that a United States District Court or
court of the State of Minnesota could order or grant if the dispute had first
been brought in that judicial forum, including costs and attorneys’ fees;

          (f)       The arbitrator’s award may be entered by any court of
competent jurisdiction; and

          (g)      Unless otherwise agreed by the parties, the place of any
arbitration proceeding shall be Minneapolis, Minnesota.

 

 

          11.03 Confidentiality of Dispute Resolution.  Except as the parties
shall agree in writing or upon court order, neither ADC nor Cadogan will
disclose to any third party, except for their counsel, retained experts and
other persons directly serving counsel or retained experts, any fact or
information in any way pertaining to the process of resolving a Dispute under
this Section 11, or to the fact of or any term that is part of a resolution or
settlement of any Dispute.  This prohibition on disclosure specifically
includes, without limitation, any disclosure of an oral statement or of a
written document made or provided by either Cadogan or ADC, or by any of its or
his representatives, counsel or retained experts, or other persons directly
serving any representatives, counsel or retained experts.

          11.04 ADC’s Right to Injunctive Relief.  Cadogan acknowledges and
agrees that the services to be rendered by him hereunder are of a special,
unique and extraordinary character, that it would be difficult to replace such
services and that any violation of Sections 5, 7.06 or 8 hereof or of the
Employee Invention Agreement would be highly injurious to ADC and/or to any ADC
Affiliate and that it would be extremely difficult to compensate ADC and/or any
ADC Affiliate fully for damages for any such violation.  Accordingly, the terms
of this Section 11 notwithstanding, Cadogan specifically agrees that ADC or any
ADC Affiliate, as the case may be, shall be entitled to obtain temporary and
permanent injunctive relief from a court of law, said relief to be obtained in
accordance with Section 12.01, to enforce the provisions of Sections 5, 7.06 and
8 hereof, and the Employee Invention Agreement, and that such relief may be
granted without the necessity of proving actual damages and without necessity of
posting any bond.  This provision with respect to injunctive relief shall not,
however, diminish the right of ADC or any ADC Affiliate to claim and recover
damages, or to seek and obtain any other relief available to it pursuant to the
provisions of this Section 11.

12.     Miscellaneous.

          12.01 Governing Law and Venue Selection.  This Agreement is made under
and shall be governed by and construed in accordance with the laws of the State
of Minnesota, without regard to conflicts of laws principles thereof, or those
of any other state of the United States of America, or of any other country,
province or city.  The parties agree that any litigation in any way relating to
this Agreement or to Cadogan’s employment by ADC, including but not limited to
any action brought pursuant to Section 11.04, will be venued in the State of
Minnesota, Hennepin County District Court, or the United States District Court
for the District of Minnesota.  Cadogan and ADC hereby consent to the personal
jurisdiction of these courts and waive any objection that such venue is
inconvenient or improper.

          12.02 Notice.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when actually delivered, when sent by
telefacsimile, with electronic confirmation of receipt, or when mailed by United
States registered mail, postage prepaid, addressed to the other party as
follows:

 

                    If to ADC, to:

                    ADC Telecommunications, Inc.
                    Attention: General Counsel
                    P.O. Box 1101
                    Minneapolis, Minnesota 55440-1101
                    Fax (952) 946-3209

                    If to Cadogan, to:

                    William J. Cadogan
                    18530 Bearpath Trail
                    Eden Prairie, Minnesota 55347
                    Fax (952) 906-0310

Either party may change its address for purposes of this Section 12.02 by giving
15 days prior notice to the other party.

          12.03 Prior Agreements.  This Agreement (including other agreements
specifically mentioned in this Agreement) contains the entire agreement of the
parties relating to the employment of Cadogan by ADC and the other matters
discussed herein, and supersedes all prior proposals, promises, contracts,
agreements and understandings of any kind, whether express or implied, oral or
written, with respect to such subject matter (including, but not limited to, any
proposal, promise, contract, agreement or understanding, whether express or
implied, oral or written, by and between ADC and Cadogan), and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein or in the other
agreements mentioned herein.

          12.04 Withholding Taxes.  ADC may take such action as it deems
appropriate to insure that all applicable federal, state, city and other
payroll, withholding, income or other taxes (“Taxes”) arising from any
compensation, benefits or any other payments made pursuant to this Agreement, or
any other contract, agreement or understanding which relates, in whole or in
part, to Cadogan’s employment with ADC. are withheld or collected from Cadogan.

          12.05 Amendments.  No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by Cadogan and ADC.

          12.06 No Waiver.  No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel to enforce any
provisions of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any act
other than as specifically set forth in the waiver.

 

 

          12.07 Assignment.  This Agreement shall not be assignable, in whole or
in part, by any party without the written consent of the other party, except
that ADC may, without the consent of Cadogan, assign its rights and obligations
under this Agreement to any ADC Affiliate or to any corporation, firm or other
business entity with or into which ADC may merge or consolidate, or to which ADC
may sell or transfer all or substantially all of its assets, or of which 50% or
more of the equity investment and of the voting control is owned, directly or
indirectly, by, or is under common ownership with, ADC.  After any such
assignment by ADC, ADC shall be discharged from all further liability hereunder
and such assignee shall thereafter be deemed to be ADC for the purposes of all
provisions of this Agreement including this Section 12.07.

          12.08 Severability.  To the extent any provision of this Agreement
shall be determined to be invalid or unenforceable in any jurisdiction, such
provision shall be deemed to be deleted from this Agreement as to such
jurisdiction only, and the validity and enforceability of the remainder of such
provision and of this Agreement shall be unaffected.  In furtherance of and not
in limitation of the foregoing, Cadogan expressly agrees that should the
duration of, geographical extent of, or business activities covered by Section 8
of this Agreement be in excess of that which is valid or enforceable under
applicable law in a given jurisdiction, then such provision, as to such
jurisdiction only, shall be construed to cover only that duration, extent or
activities that may validly or enforceably be covered.  Cadogan acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Agreement shall be construed in a manner that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law in each applicable jurisdiction.

 

         

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth in the first paragraph.

  ADC TELECOMMUNICATIONS, INC.       By /s/ Laura N. Owen

--------------------------------------------------------------------------------

  Name: Laura N. Owen   Title: Vice President, Human Resources       CADOGAN    
  /s/ William J. Cadogan

--------------------------------------------------------------------------------

  WILLIAM J. CADOGAN       Signed on February 12, 2001 effective as of
 November 1, 2000.

 

 